Title: From Alexander Hamilton to John W. Patterson, 24 October 1799
From: Hamilton, Alexander
To: Patterson, John W.


          
            Sir,
            New York October. 24th—1799
          
          I regret that circumstances should render it necessary for you to resign your commission. It will be proper for you to signify thro’ your Colonel your wish on this subject. As soon as that officer shall communicate the matter to me I will have it laid before the Secretary of War—
          With consideration I am, Sir
          Captain Patterson—
        